MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                              FILED
court except for the purpose of establishing                           May 18 2020, 10:05 am

the defense of res judicata, collateral                                       CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Danielle L. Gregory                                      Katherine A. Cornelius
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 18, 2020
of the Parent–Child Relationship                         Court of Appeals Case No.
of J.R. and A.T. (Minor                                  19A-JT-2675
Children)                                                Appeal from the Marion Superior
and                                                      Court
                                                         The Honorable Mark A. Jones,
C.T. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable Peter Haughan,
                                                         Magistrate
        v.
                                                         Trial Court Cause Nos.
The Indiana Department of                                49D15-1904-JT-410
Child Services,                                          49D15-1904-JT-411
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                     Page 1 of 12
      Bradford, Chief Judge.



                                                Case Summary
[1]   C.T. (“Mother”) is the biological parent of J.R. (born June 20, 2015) and A.T.

      (born October 15, 2017), (collectively the “Children”).1 In September of 2018,

      the Children were adjudicated to be children in need of services (“CHINS”) due

      to Mother’s substance abuse and a lack of safe and stable housing.2 In April of

      2019, the Department of Child Services (“DCS”) petitioned for the termination

      of Mother’s parental rights to the Children. On October 22, 2019, the juvenile

      court ordered that Mother’s parental rights to the Children be terminated.

      Mother contends that the juvenile court’s termination of her parental rights was

      clearly erroneous. We affirm.



                                 Facts and Procedural History
[2]   In 2017, DCS became involved with Mother and the Children after receiving

      multiple reports regarding abuse and neglect, including that A.T. tested positive

      for marijuana at birth. In December of 2017, DCS petitioned to have the

      Children adjudicated CHINS due to, inter alia, Mother’s substance abuse and

      her inability to provide suitable and stable housing. On June 15, 2018, the




      1
          Father does not participate in this appeal.
      2
       The Children were also adjudicated CHINS due to domestic violence between Mother and Father;
      however, the juvenile court concluded in its order terminating Mother’s parental rights that Mother had
      remedied the domestic violence issue.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                     Page 2 of 12
      juvenile court held a factfinding hearing on the CHINS petition, at which DCS

      reported that Mother had tested positive for amphetamines that same day and

      was not engaged in services.3 In September of 2018, following Mother’s

      admissions, the juvenile court adjudicated the Children to be CHINS. In

      October of 2018, the juvenile court held a dispositional hearing, at which the

      juvenile court removed the Children from Mother’s care and ordered Mother to

      engage in home-based therapy and follow all recommendations, engage in

      home-based case management and follow all recommendations, submit to

      random drug/alcohol screens and that any failure to complete a requested drug

      screen would be considered a positive result, and follow all recommendations

      from her previously-completed substance-abuse assessment.


[3]   At a November 30, 2018, permanency hearing, DCS reported that Mother had

      not engaged in any services. On March 22, 2019, the juvenile court held a

      permanency hearing, at which it ordered the permanency plan to be changed

      from reunification to adoption. In doing so, the court found that DCS had

      offered services to achieve reunification, but Mother had not followed the

      recommendations from her substance-abuse assessment and had not

      participated in home-based case therapy or management. In March of 2019,




      3
       Mother has a total of six children from multiple fathers; however, this appeal only involves J.R. and A.T.,
      both having the same Father. The June 15, 2018, factfinding hearing was continued after one of the fathers’
      counsel requested a continuance.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                      Page 3 of 12
      Mother spent three weeks at Bridges of Hope, which is an inpatient drug-

      treatment facility.


[4]   On April 3, 2019, DCS petitioned for the termination of Mother’s parental

      rights to the Children. On June 28, 2019, the juvenile court held a periodic

      review hearing, at which it was reported that Mother was not participating in

      random drugs screens and had screened positive for alcohol,

      methamphetamine, and amphetamine on June 17, 2019. As a result, the

      juvenile court suspended Mother’s visitation until she completed inpatient

      treatment. In August of 2019, Mother relapsed, using methamphetamine. That

      same month, Mother entered Volunteers of America (“VOA”), which is an

      inpatient treatment program. After approximately sixteen days, Mother

      voluntarily left VOA against the staff’s recommendations that Mother complete

      twenty-one days at VOA and then be reassessed, which ultimately resulted in

      Mother being unsuccessfully discharged. On September 9 and 12, 2019, the

      juvenile court held a factfinding hearing regarding DCS’s termination petitions.


[5]   At the factfinding hearing, Mother’s cousin Amanda Bays testified that Mother

      had smoked marijuana her entire adult life and that Mother had told her in

      October of 2018 that she had been using methamphetamine for two years but

      was not addicted and could quit anytime. Shanon Simms is a home-based case

      worker who had begun working with Mother to address her substance abuse

      issues after she left Bridges of Hope in March of 2019. Simms testified,

      explaining that the treatment program he enrolled Mother in required her to

      complete a substance-use and brain-injury workbook, which she had been

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 4 of 12
      unsuccessful in doing. He also testified that Mother’s drug of choice was

      methamphetamine, she used marijuana regularly, and she had relapsed on

      methamphetamine twice. Simms noted that Mother had explained to him that

      she self-medicates with marijuana to deal with stress and relax. Simms

      concluded that Mother “has a general knowledge of what substance use

      disorder is, why she’s in the predicament that she’s in, but [does not] think that

      she knows how to put the thing in place to obtain her sobriety or- or to maintain

      it.” Tr. Vol. II p. 101.


[6]   Mother’s therapist at VOA, Thomas Pennington testified that while Mother had

      admitted to using methamphetamine and marijuana, she did not think she “was

      addicted to marijuana at all, and did not seem to think that the meth was a

      problem. She seemed to think she could stop using it.” Tr. Vol. II p. 37. On

      October 22, 2019, the juvenile court ordered that Mother’s parental rights to the

      Children be terminated.



                                Discussion and Decision
[7]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “Though

      it’s been oft-stated, it bears repeating: the parent–child relationship is one of the

      most valued relationships in our culture.” Matter of M.I., 127 N.E.3d 1168,

      1170–71 (Ind. 2019) (internal quotations and citations omitted). Parental rights,

      however, are not absolute and must be subordinated to the child’s interests

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 5 of 12
      when determining the proper disposition of a petition to terminate the parent–

      child relationship. Bester, 839 N.E.2d at 147. Therefore, when parents are

      unwilling or unable to fulfill their parental responsibilities, their rights may be

      terminated. Id.


[8]   In reviewing the termination of parental rights on appeal, we neither reweigh

      the evidence nor judge the credibility of witnesses. Doe v. Daviess Cty. Div. of

      Children & Family Servs., 669 N.E.2d 192, 194 (Ind. Ct. App. 1996), trans. denied.

      We consider only the evidence and reasonable inferences therefrom which are

      most favorable to the juvenile court’s judgment. Id. Where, as here, a juvenile

      court has entered findings of facts and conclusions of law, our standard of

      review is two-tiered. Id. First, we determine whether the evidence supports the

      factual findings, second, whether the factual findings support the judgment. Id.

      The juvenile court’s findings and judgment will only be set aside if found to be

      clearly erroneous. Id. A finding is clearly erroneous if no facts or inferences

      drawn therefrom support it. In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App.

      2005). “A judgment is clearly erroneous if the findings do not support the

      juvenile court’s conclusions or the conclusions do not support the judgment.”
Id. When the juvenile court’s findings are unchallenged on appeal, we accept

      them as true. See In re S.S., 120 N.E.3d 605, 610 (Ind. Ct. App. 2019).4




      4
        Mother seems to argue that the juvenile court erred in finding that she was unemployed; however, Simms
      testified that at the time of the evidentiary hearing he believed Mother to be unemployed, testimony which
      that juvenile court was entitled to believe. We will not second-guess the juvenile court’s conclusion in this
      regard.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                        Page 6 of 12
[9]   Indiana Code section 31-35-2-4(b) dictates what DCS is required to establish to

      support a termination of parental rights. Of relevance to this case, DCS was

      required to establish by clear and convincing evidence


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]

                        [and]

               (C) that termination is in the best interests of the child[.]


      Ind. Code § 31-35-2-4(b)(2).5 In challenging the sufficiency of the evidence to

      sustain the termination of her parental rights, Mother contends that the juvenile

      court erred by concluding that (1) there is a reasonable probability that the

      conditions that resulted in the Children’s removal would not be remedied, (2)

      the continuation of the parent–child relationship posed a threat to the




      5
       It is not disputed that the Children had been removed from Mother for at least six months under a
      dispositional decree and that there was a satisfactory plan for the care and treatment of the Children, both
      required findings pursuant to Indiana Code section 31-35-2-4(b)(2).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                        Page 7 of 12
       Children’s well-being, and (3) termination of her parental rights was in the

       Children’s best interests.



                    I. Indiana Code Section 31-35-2-4(b)(2)(B)
[10]   Mother contends that there is insufficient evidence to establish a reasonable

       probability that the conditions that resulted in the Children’s removal would

       not be remedied or that the continued parent–child relationship posed a threat

       to the Children. Because Indiana Code section 31-35-2-4(b)(2)(B) is written in

       the disjunctive, DCS was only required to establish one of the circumstances.

       We choose to first address Mother’s contention that the juvenile court erred by

       concluding that the conditions which resulted in the Children’s removal would

       not be remedied.


               In determining whether the conditions that resulted in the
               child[ren]’s removal…will not be remedied, we engage in a two-
               step analysis[.] First, we identify the conditions that led to
               removal; and second, we determine whether there is a reasonable
               probability that those conditions will not be remedied. In the
               second step, the trial court must judge a parent’s fitness as of the
               time of the termination proceeding, taking into consideration
               evidence of changed conditions—balancing a parent’s recent
               improvements against habitual pattern[s] of conduct to determine
               whether there is a substantial probability of future neglect or
               deprivation. We entrust that delicate balance to the trial court,
               which has discretion to weigh a parent’s prior history more
               heavily than efforts made only shortly before termination.
               Requiring trial courts to give due regard to changed conditions
               does not preclude them from finding that parents’ past behavior
               is the best predictor of their future behavior.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 8 of 12
       In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (cleaned up).


[11]   The conditions that led to the Children’s removal were Mother’s substance

       abuse and her inability to maintain safe and suitable housing. DCS produced

       ample evidence to establish a reasonable probability that these conditions

       would not be remedied. Throughout this matter, Mother has failed to maintain

       sobriety. Mother tested positive for methamphetamine and amphetamine in

       June of 2019 and admitted to using methamphetamine in August of 2019, less

       than a month prior to the evidentiary hearings regarding DCS’s termination

       petition. Mother has, at best, submitted to drug screens sporadically and failed

       to successfully complete any of the court-ordered services. Moreover, Mother

       has admitted to multiple persons that she does not believe she is addicted to

       methamphetamine or marijuana and uses marijuana to self-medicate. Mother

       also voluntarily left VOA against the staff’s recommendations, at which she was

       receiving inpatient treatment for her substance abuse.


[12]   As to Mother’s inability to maintain safe and suitable housing, her living

       situation has been unstable throughout this matter. In the initial stages of this

       matter, DCS and the family case manager (“FCM”) did not see where Mother

       was living. FCM Kareem Fenner stated that Mother told her she was staying

       with various friends. Mother also spent stints living with her mother and then

       with her sister. At some point, Simms was aware that Mother was living with

       her boyfriend, who had outstanding warrants issued for his arrest. At the time

       of the factfinding hearings, Mother testified that she was living in an apartment;

       however, the juvenile court concluded that “Mother’s testimony was not

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 9 of 12
       credible or believable,” Appellant’s App. Vol. II p. 31, and we will not second-

       guess its determination. Given Mother’s consistent drug use and inability to

       maintain safe and stable housing, the juvenile court did not clearly err by

       concluding that the conditions that led to the Children’s removal would not be

       remedied. Therefore, it is unnecessary for us to address Mother’s contention

       that there was insufficient evidence to conclude that the continued parent–child

       relationship posed a threat to the Children.6


                    II. Indiana Code Section 31-35-2-4(b)(2)(C)
[13]   Mother contends that there is insufficient evidence to support the juvenile

       court’s conclusion that termination of her parental rights was in the Children’s

       best interests. We are mindful that, in determining what is in the best interests

       of the children, the juvenile court must look beyond factors identified by DCS

       and consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind.

       Ct. App. 2009). The juvenile court need not wait until the children are

       irreversibly harmed before terminating the parent–child relationship because it

       must subordinate the interests of the parents to those of the children. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). We have previously held that recommendations from the FCM and




       6
         Mother also seemingly argues that her substance abuse is a result of her untreated mental-health issues, for
       which DCS failed to provide services. Mother’s argument is merely an invitation for us to reweigh the
       evidence, which we will not do. Doe, 669 N.E.2d at 194. Moreover, Mother’s own testimony undercuts her
       argument, during which she stated that the only time she had received medication for her mental health
       issues was while she was in inpatient treatment at Bridges of Hope and VOA, and Mother voluntarily left
       VOA against the staff’s recommendations.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020                       Page 10 of 12
       court-appointed special advocate (“CASA”) to terminate parental rights, in

       addition to evidence that conditions resulting in removal will not be remedied,

       is sufficient evidence to show that termination is in the children’s best interests.

       In re J.S., 906 N.E.2d at 236.


[14]   Guardian ad-Litem Jessica Adams, FCM Brittany Dale, and CASA Shawna

       Eikenberry all testified that adoption was in the Children’s best interests. When

       considered with our previous conclusion that there was sufficient evidence to

       show that the conditions of removal would not be remedied is sufficient to

       support the juvenile court’s termination of Mother’s parental rights, it is not as

       though this testimony is unsupported by other evidence in the record.


[15]   Mother has consistently failed to address her substance-abuse issues throughout

       this matter, and our review of the record does not persuade us that she is serious

       about addressing them in the near future. Mother has also failed to maintain

       safe and suitable housing or to successfully completed any of the court-ordered

       services. Moreover, the juvenile court concluded that the Children are doing

       well in their current placement and that this placement will provide the

       Children with “a permanent, safe and stable home, and [will] provide for the

       Children’s long-term and short-term needs.” Appellant’s App. Vol. II p. 34.

       Considering the totality of the evidence, Mother has failed to establish that the

       juvenile court’s determination that termination was in the Children’s best

       interests was clearly erroneous.


[16]   The judgment of the juvenile court is affirmed.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 11 of 12
Baker, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2675| May 18, 2020   Page 12 of 12